Citation Nr: 1302387	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1976 to December 1977.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas.

In April 2012, the Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge.
The Board remanded this claim to the RO for additional action in June 2012.  

For the reason that follows, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

On multiple occasions during the course of this appeal, the Veteran contended that he is in receipt of disability benefits due to his COPD.  

In June 2012, the Board remanded this claim to the RO for two purposes, including obtaining and associating with the claims file the records upon which the Social Security Administration (SSA) relied in awarding the Veteran such disability benefits.  While the case was in remand status, the RO requested the records from SSA, as instructed, but SSA responded that, after exhaustive and comprehensive searches, it was not able to locate any medical records and that further efforts would be futile.  

The RO then contacted the Veteran by telephone for clarification.  The RO asked the Veteran whether he had any information or medical records related to the SSA determination, a question to which he responded negatively.  

In October 2012, however, the Veteran submitted a letter directly to the Board, which provides insight into this matter.  This letter, dated May 2005, indicates that the Veteran filed a claim for disability benefits with the Department of Assistive and Rehabilitative Services in Austin, Texas, not SSA, and was scheduled to undergo an evaluation in support thereof.  To date, VA has not requested the records upon which this agency relied in deciding the Veteran's claim.  

In addition, when the Veteran submitted the previously noted letter he also submitted a Patient Registration form, which indicates that, in June 2005, he received medical treatment at Memorial Hermann Hospital System.  The Veteran did not explain the significance of this form, but the Board assumes it is in some way pertinent to this appeal.  Clarification is needed on remand.

This claim is REMANDED for the following action:

1.  Secure and associate with the claims file the medical records upon which the Department of Assistive and Rehabilitative Services in Austin, Texas relied in deciding the Veteran's claim for disability benefits based on COPD.  

2.  Contact the Veteran and ask him to clarify the purpose for which he submitted the Patient Registration Form.  If he intended the Board to obtain pertinent records of treatment from Memorial Hermann Hospital System, which the form references, do so and associate them with the claims file. 

3.  Readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board for appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



